        Case 1:18-cv-00950-LO-JFA Document 162-16 Filed 05/22/19 Page 1 of 2 PageID# 4234




  From:                         Zabek, Jason (CCI-Atlanta) [Jason.Zabek@cox.com]
  Sent:                         Wednesday, August 11, 2010 4:06 PM
  To:                           HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate
  Subject:                      RE: Customers Terminated for DMCA..


  Hey all. .. Internal info only. Do not forward.

  After termination of DMCA, if you do suspend someone for another DMCA violation, you are not wrong. However, if the
  customer has a cox.net email we would like to start the warning cycle over, hold for more, etc. A clean slate if you will.
  This way, we can collect a few extra weeks of payments for their account. ;-)

  Once the customer has been terminated for DMCA, we have fulfilled the obligation of the DMCA safe harbor and can start
  over.

  But again, no real right or wrong. We have some leeway here. But know that once a termination happens, we have
  fulfilled 'safe harbor'

  These are not in our procedures as we do not make this information publicly known.

  Jason Zabek
  Manager - Customer Safety I Abuse Operations
  Cox Communications
  (404) 269-8129
  (Insert benign saying here)




  From: Fraysier, Casey (CCI-Hampton Roads) On Behalf Of HRD-TOC (CCI-Hampton Roads)
  Sent: Wednesday, August 11, 2010 3:59 PM
  To: CCI - Abuse Corporate
  Subject: Customers Terminated for DMCA ..


  There seems to be some confusion .. so I want to make sure we're all on the same page.

  If you have a customer who has been terminated for DMCA, and we have subsequently reactivated their CHSI service,
  the next complaint for DMCA that they receive is to be treated as a brand new complaint. Once terminated the customer
  is given a clean slate, so that next complaint after termination should be a "hold for more complaints"

  The next one after that would start their warnings 1-6, then the suspensions ..

  I hope this clears up some confusion amongst the group .. if you have any questions feel free to ask me or The ATL group
  directly.




  Casey Fraysier
  Technical Operation Center (CHSI - Tier 2.5)
  Hampton Roads Office
  1-866-269-8627, option 2
  Supervisor: Christopher Burns
  Sun - Wed, Sam - 4pm Eastern




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                               COX BMG00189484
      Case 1:18-cv-00950-LO-JFA Document 162-16 Filed 05/22/19 Page 2 of 2 PageID# 4235
  How am I doing? Click on the link below to fill out the survey.
  http://teams.atl.cox.com/toc/Lists/TOC Feedback/NewForm.aspx




                                                            2




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                 COX BMG00189485
